PER CURIAM.
Appellant seeks review of the order which denied his motion to correct an illegal sentence pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm as to the victim injury assessment argument. However, the concurrent 17 year sentences imposed for the second degree felony charges exceed the statutory maximum of 15 years. § 775.082(3)(c), Fla. Stat. (1993). Accordingly, we reverse and remand for resentencing. Pearson v. State, 660 So.2d 406 (Fla. 1st DCA 1995). Appellant need not be present for resentencing.
MINER, MICKLE and LAWRENCE, JJ., concur.